Citation Nr: 1402119	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-02 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty including from October 1966 to March 1969 and from November 1972 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2009 and January 2012 by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The July 2009 rating decision, in pertinent part, granted service connection for PTSD, assigned a 50 percent rating effective from October 7, 2008, and denied entitlement to a TDIU.  The Veteran submitted a notice of disagreement in January 2010 and entitlement to TDIU was subsequently granted in a January 2012 rating decision effective from May 18, 2011, the date the schedular criteria for a TDIU were met.

The Board finds that the Veteran's January 15, 2010, correspondence may also be construed as a disagreement with the assigned rating for his service-connected PTSD.  Significantly, he stated he could no longer work in his previous occupation including because of medications for PTSD and he provided a VA medical opinion in support of his appeal indicating his level of functioning remained limited due to prolonged PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As the PTSD rating issue has not been addressed in a statement of the case, it must be remanded for appropriate development.

The Board notes the Court has held that a claim for a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Additionally, entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1), however, is to be solely a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237, 245 (2013) (en banc).  The Board finds that service connection in this case is established for more than one disability and entitlement to a TDIU is appropriately addressed as a separate issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his TDIU claim by correspondence dated in October 2008.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b).  

In this case, the record shows that the Veteran has established service connection for PTSD, coronary heart disease, type II diabetes mellitus, and erectile dysfunction.  His combined service-connected disability was 30 percent from November 4, 2003, 60 percent from October 7, 2008, and 70 percent from May 18, 2011.  In correspondence submitted in support of his claim the Veteran reported that he was unable to work in his previous occupation as a truck driver because of his PTSD and because of medications for his PTSD and diabetes mellitus.  Social Security Administration records also show he was found to be disabled from October 3, 2009, primarily due to anxiety-related disorders and secondarily due to osteoarthrosis and allied disorders.  In light of the evidence added to the record since the Veteran's last VA examinations, the Board finds an additional examination is required for a retrospective opinion as to whether his service-connected disabilities prior to May 18, 2011, rendered him unable to secure and maintain substantially gainful employment.

The Veteran's January 15, 2010, correspondence is construed as a notice of disagreement with the assigned rating for his service-connected PTSD in July 2009.  Therefore, this matter must be remanded for the issuance of a statement of the case.  See Manlincon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issue of entitlement to a rating in excess of 50 percent for PTSD.  The Veteran and his representative should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review.  The requisite period of time for a response should be allowed.

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the TDIU issue on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

3.  Following completion of the above, schedule the Veteran for an appropriate VA examination to address whether his service-connected disabilities prior to May 18, 2011, rendered him unable to secure and maintain substantially gainful employment.  The examiner must describe the disabilities' functional impairment and how that impairment impacts physical and sedentary employment.  All indicated tests and studies are to be performed.  

The examiner must review the claims file and must note that review in the report.  Findings should be provided based on the results of examination, the credible lay evidence of symptom manifestation, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the TDIU issue on appeal should be readjudicated, including extraschedular consideration if warranted.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SUSAN J. JANEC
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

